 

EXHIBIT 10.36

 

GUARANTY

 

Date:

May 5, 2003

 

Guarantor:

Harvey Bibicoff

 

Guarantor’s Mailing Address:

15060 Ventura Boulevard, Suite 240

 

Sherman Oaks, California 91403

 

Borrower:

Bibicoff & Associates, Inc.

 

Borrower’s Mailing Address:

15060 Ventura Boulevard, Suite 240

 

Sherman Oaks, California 91403

 

Lender:

U.S. Home Systems, Inc.

 

Lender’s Mailing Address:

750 State Highway 121 Bypass, Suite 170

 

Lewisville, Texas 75067

 

Guaranteed Indebtedness:

The debt evidenced by the Secured Promissory Note dated May 5, 2003, in the
original principal amount of $274,950.00, executed by Borrower and payable to
the order of Lender.

 

1.    Guarantor agrees to pay, when due or declared due, the Guaranteed
Indebtedness to Lender at Lender’s Mailing Address.

 

2.    Guarantor waives (a) diligence in preserving liability of any person on
the Guaranteed Indebtedness and in collecting or bringing suit to collect the
Guaranteed Indebtedness; (b) protest; (c) notice of extensions, increases,
renewals, or rearrangements of the Guaranteed Indebtedness; and (d) notice of
acceptance of this guaranty, of creation of the Guaranteed Indebtedness, of
failure to pay the Guaranteed Indebtedness as it matures, of any other default,
of adverse change in Borrower’s financial condition, of release or substitution
of collateral, of intent to accelerate, of acceleration, and of subordination of
Lender’s rights in any collateral, and every other notice of every kind.
Guarantor’s obligations under this guaranty will not be altered nor will Lender
be liable to Guarantor because of any action or inaction of Lender in regard to
a matter waived or of which notice is waived by Guarantor in the preceding
sentence.

 

3.    Guarantor agrees to pay reasonable attorney’s fees and other collection
costs which are reasonable and necessary if this guaranty is placed in the hands
of an attorney for collection. If any party retains an attorney to enforce this
guaranty, the party prevailing in litigation is entitled to recover reasonable
and necessary attorney’s fees and court and other costs.

 

4.     This guaranty is an absolute, irrevocable, unconditional, and continuing
guaranty of payment and performance and not of collection.

 

GUARANTY – Page 1



--------------------------------------------------------------------------------

 

5.    Lender need not resort to Borrower or any other person or proceed against
collateral before pursuing its rights against Guarantor or any other guarantor.
Lender’s action or inaction with respect to any right of Lender under the law or
any agreement will not alter the obligation of Guarantor hereunder. Lender may
pursue any remedy against Borrower or any collateral or under any other guaranty
without altering the obligations of Guarantor hereunder and without liability to
Guarantor, even though Lender’s pursuit of such remedy may result in Guarantor’s
loss of rights of subrogation or to proceed against others for reimbursement of
contribution or any other right.

 

6.    Guarantor will remain liable for the Guaranteed Indebtedness even though
the Guaranteed Indebtedness may be unenforceable against or uncollectible from
Borrower or any other person because of incapacity, lack of power or authority,
discharge, or any other reason.

 

7.    Guarantor consents and acknowledges that Guarantor’s obligations will not
be released by (a) the renewal, extension, or modification of the Guaranteed
Indebtedness; (b) the insolvency, bankruptcy, liquidation, or dissolution of
Borrower or any other obligor; (c) the failure of Lender to properly obtain,
perfect, or preserve any security interest or lien in any collateral for the
Guaranteed Indebtedness; (d) the release, substitution, or addition of any
collateral for the Guaranteed Indebtedness; or (e) the failure of Lender to
exercise diligence, commercial reasonableness, or reasonable care in the
preservation, enforcement, or sale of any of the collateral.

 

8.    Lender need not notify Guarantor that Lender has sued Borrower, but if
Lender gives written notice to Guarantor that it has sued Borrower, Guarantor
will be bound by any judgment or decree, to the extent permitted by law.

 

9.    Lender may sue any guarantor without impairing Lender’s rights against any
other guarantor, with or without making Borrower a party. Lender may settle with
Borrower or any other guarantor for such amounts as it may elect or may release
Borrower or any guarantor or any collateral securing the Guaranteed Indebtedness
without impairing Lender’s right to collect the Guaranteed Indebtedness from
Guarantor.

 

10.    This guaranty binds Guarantor and Guarantor’s heirs, successors, and
assigns, and it benefits and may be enforced by Lender and Lender’s successors
in interest. When the context requires, singular nouns and pronouns include the
plural. This guaranty will be construed under the laws of the state of Texas,
without regard to choice-of-law rules of any jurisdiction. The provisions of
this guaranty are severable. If a court of competent jurisdiction finds that any
provision of this guaranty is unenforceable, then the remaining provisions will
remain in effect without the unenforceable parts. In any litigation in
connection with this Guaranty, Guarantor irrevocably consents to and confers
personal jurisdiction on the courts of the State of Texas or the United State
courts located within the State of Texas.

 

11.    FINAL AGREEMENT: THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL

 

GUARANTY – Page 2



--------------------------------------------------------------------------------

AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

                        /s/ Harvey Bibicoff                        

HARVEY BIBICOFF

 

GUARANTY – Page 3